ON MOTION

ORDER

Oral arguments en banc for the above-noted appeals are scheduled for Tuesday, November 9, 2010, in courtroom 201. Appeal No.2008-1511, Therasense, et al. v. Becton Dickinson and Company, et al., will be argued at 10 a.m. Appeal No.2009-1374, Tivo, Inc. v. Echostar Corporation, et al., will be argued at 11 a.m. Counsel for each side for each appeal will be allowed 30 minutes to argue. Counsel for each party shall notify the clerk in writing by August 16, 2010, of the name of the attorney who will argue for that party.